DETAILED ACTION
This communication is responsive to the application filed on 11/22/2019
Claim 1 has been amended.
Claims 2-20 have been added.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Priority
The present application claims priority to, and is a continuation of US Patent Application No. 15/236,043 (now US Pat. 10,530,579) filed 08/12/2016.

Oath/Declaration
The Oath filed on 11/19/2019 complies with all the requirements set forth in MPEP 602 and is therefore accepted.

Drawings
The drawings filed on 11/19/2019 have been accepted.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 of the instant application are rejected on the grounds of nonstatutory obviousness-type double patenting as being anticipated by claims 1, 2, 3, 4 and 5 of U.S. Patent No. 10,721,252 (‘252) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The following table highlighting claims 1-20 of the instant application in comparison to claims 1-20 of the patented application, the scope of the invention (method, non-transitory memory and system) is the same, but with obvious wording variations.  
16/692,319
15/236,043 (US Pat. 10,530,579)
  1. (Currently Amended) A method for identifying the likelihood that a cryptographic key material can be trusted comprising:
receiving cryptographic key material having a set of attributes from a relying system;
identifying a prediction model previously derived from a dataset comprising a plurality of cryptographic key material, each of the plurality of cryptographic key material having a set of related attributes; 
presenting a subset of the set of attributes from the received cryptographic key material to the prediction model and receiving from the prediction model a likelihood score representing a measure of trustworthiness of the received cryptographic key material; and 
returning the likelihood score to the relying system.


identifying at least one debasing condition to be used to create the prediction model, the at least one debasing condition representing at least one condition indicating that presented cryptographic key material is untrustworthy; and
creating the prediction model based on the at least one debasing condition and the dataset, the prediction model receiving as an input a set of presented attributes and producing as an output the likelihood score that identifies the likelihood that the presented cryptographic key material meets the at least one debasing condition.

A method for identifying the likelihood that a cryptographic key material can be trusted comprising:
identifying at least one debasing condition to be used to create a model that predicts whether a presented cryptographic key material meets the at least one debasing condition, the presented cryptographic key material having an associated set of presented attributes, the at least one debasing condition representing at least one condition indicating that the presented cryptographic key material is untrustworthy;
identifying a dataset comprising a plurality of cryptographic key material, each of the plurality of cryptographic key material having a set of related attributes; and
creating the model based on the at least one debasing condition and the dataset, the model receiving as an input the set of presented attributes and producing as an output a likelihood score that identifies the likelihood that the presented cryptographic key material meets the at least one debasing condition.

6.    (Original) The method of claim 1 further comprising: 
receiving the set of presented attributes from a relying system; 
calculating the likelihood score based on the set of presented attributes; 
returning to the relying system the likelihood score.

3. (New) The method of claim 2, further comprising selecting a feature selection methodology and wherein the feature selection methodology comprises either a Genetic Algorithm or elastic net-regularized logistic regression.

4. (New) The method of claim 3, further comprising selecting a supervised learning model for the prediction model and wherein the supervised learning model comprises either a logistic regression or a multi-layer neural network.



2.    (Original) The method of claim 1, further comprising selecting a feature selection methodology and wherein the feature selection methodology comprises either a Genetic Algorithm or elastic net-regularized logistic regression.

3.    (Original) The method of claim 2, further comprising selecting a supervised learning model for the model and wherein the supervised learning model comprises either a logistic regression or a multi-layer neural network.



5. (New) The method of claim 2 further comprising:
creating a second prediction model based on the at least one debasing condition and the dataset;
calculating a first effectiveness metric for the prediction model and a second effectiveness metric for the second prediction model, the first effectiveness metric identifying how well the prediction model predicts whether cryptographic key material is subject to the debasing condition and the second effectiveness metric identifying how well the second prediction model predicts whether cryptographic key material is subject to the debasing condition;
selecting as a selected model the prediction model with the highest corresponding effectiveness metric.

The method of claim 1 further comprising:
creating a second model based on the at least one debasing condition and the dataset; 
calculating a first effectiveness metric for the first model and a second effectiveness metric for the second model, the first effectiveness metric identifying how well the first model predicts whether cryptographic key material is subject to the debasing condition and the second effectiveness metric identifying how well the second model predicts whether cryptographic key material is subject to the debasing condition;
selecting as a selected model the model with the highest corresponding effectiveness metric.

The method of claim 5 wherein the first effectiveness metric and the second effectiveness metric comprise an AUC.
5.    (Original) The method of claim 4 wherein the first effectiveness metric and the second effectiveness metric comprise an AUC.

7.(New) The method of claim 2, further comprising creating a set of training data from the dataset and wherein creating the prediction model comprises: (same formula)
7. (Original) The method of claim 1, further comprising creating a set of training data from the dataset and wherein creating the model comprises (same formula)
8. (New) The method of claim 2, further comprising creating a set of training data from the dataset and wherein creating the prediction model comprises:
creating candidate sets of features using a Genetic Algorithm;
using the candidate sets of features to train a deep learning neural network;
using the trained deep learning neural network as the prediction model;
using the trained network effectiveness metric in cross-validation to select at least one of the candidate sets of features.

8. (Original) The method of claim 1, further comprising creating a set of training data from the dataset and wherein creating the model comprises:
creating candidate sets of features using a Genetic Algorithm;
using the candidate sets of features to train a deep learning neural network; 
using the candidate sets of features to train a deep learning neural network;
using the trained deep learning neural network as the model;
using the trained network effectiveness metric in cross-validation to select at least one of the candidate sets of features.

9. (New) The method of claim 2 wherein the at least one debasing condition comprises at least one of cryptographic key material revocation and shared prime factor in modulus.
9. (Original) The method of claim 1 wherein the at least one debasing condition comprises at least one of cryptographic key material revocation and shared prime factor in modulus.
Claim 10 represents a machine-readable medium (excludes signals per se) having executable instruction that can process steps that are substantively similar in scope to claims 1 above.
Claims 8 represents a machine-readable medium having executable instructions that can process steps that are substantively similar in scope to claims 1 above.
Claim 17 represents a system that can process method steps that are substantively similar in scope to claim 1 above.
Claim 16 represents a system that can process method steps that are substantively similar in scope to claim 1 above.




(a) identifying a prediction model previously derived from a dataset comprising a plurality of cryptographic key material, each of the plurality of cryptographic key material having a set of related attributes; and 
(b) presenting a subset of the set of attributes from the received cryptographic key material to the prediction model and receiving from the prediction model a likelihood score representing a measure of trustworthiness of the received cryptographic key material, are not explicitly disclosed in the patent ‘579, a person of ordinary skill in the art prior to the effective filing date of invention would conclude that the limitations of claims 1 and 2 associated with the instant application, are obvious over US Pat. ‘579, as the corresponding patented claim limitations because they facilitate processing of cryptographic key material to identify a prediction model previously derived from a dataset comprising a plurality cryptographic key material attributes; a subset of which is used to determine a likelihood score as a measure of trustworthiness of the cryptographic key material that meets at least one debasing condition.
Independent claims 10 and 17 are directed to a machine-readable medium and system respectively, and are substantially similar in scope to claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US Pub. 2016/0337133 A1 filed 05/15/2015) in view of Williamson et al. (US Pat. 8719924 B1 filed 03/03/2006).
As to claim 1, Yiu discloses:
“A method for identifying the likelihood that a cryptographic key material can be trusted comprising:
receiving cryptographic key material having a set of attributes from a relying system” (Yiu, par. 0025; sampled report(s) 132 (of certificates that are sampled/selected for storage and further analysis) may be sent by the communication module 114 via the one or more networks 118 to the trusted entity 104, where the sampled report(s) 132 may be used to update training data for training the classifier(s) 124); 
“identifying a prediction model previously derived from a dataset comprising a plurality of cryptographic key material, each of the plurality of cryptographic key material having a set of related attributes” (Yiu, par. 0013; a trusted entity may obtain a relatively large number of certificates or reports from various CAs and then apply machine-learning models (e.g., linear models, neural models, deep neural networks, etc.) to the certificates or reports to create machine-learning trained classifiers, i.e., general certificate classifiers, certificate type-specific classifiers, certificate domain-specific classifiers, certificate issuer-specific classifiers, etc., when trained, may be able to identify a characteristic (e.g., format, etc.), attribute, or any other observed, learned behavior that is common to a previously received certificate); 
Yiu discloses the method of obtaining a relatively large number of certificates that can be applied to machine-learning models to identify a characteristic, attributes or other learned behavior (Yiu, par. 0013).  Yiu does not explicitly disclose:
“presenting a subset of the set of attributes from the received cryptographic key material to the prediction model and receiving from the prediction model a likelihood score representing a measure of trustworthiness of the received cryptographic key material.”
However, Williamson discloses:
“presenting a subset of the set of attributes from the received cryptographic key material to the prediction model and receiving from the prediction model a likelihood score representing a measure of trustworthiness of the received cryptographic key material” (Williamson, col. 2 lines 46-54 and col. 3 lines 54-62; classification algorithms using neural networks uses a set of characteristics; a set of metadata about the characteristics, i.e., weights associated with the characteristics, to determine that unknown software is a particular class of malware based on the characteristics and the metadata is sufficient to define different classifiers, i.e., a Naive Bayes Classifier is well known mechanisms that calculates the probability that a class of programs will exhibit a particular characteristic that can then be combined to calculate an overall score for each class to predict the class of new data).

Yiu further discloses:
returning the likelihood score to the relying system (Yiu, par. 0030; the classifier may output a probability that the certificate is being used improperly).

As to claim 10, claim 10 represents a (non-transitory) Claim 10 represents a machine-readable medium (excludes signals per se) having executable instruction that can process steps that are substantively similar in scope to claims 1 above.  Claim 10 is therefore rejected for the same reasons outlined in the rejection of claim 1 above.

As to claim 17, claim 17 represents a system for processing steps that are substantively similar in scope to claims 1 above.  Claim 17 is therefore rejected for the same reasons outlined in the rejection of claim 1 above.


Allowable Subject Matter
Claim, 2-9, 11-16 and 18-20 are indicated as disclosing allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-9 are substantively similar in scope to claims 2-9 of US Pat. 10,530,579 dated 08/23/2019.  Claims 2-9 are indicated as being allowable subject matter for the reasons outlined in the notice of allowance of US Pat. ‘579.

Claims 11-16 and 18-20 are directed towards a machine-readable medium and system that are substantively similar in scope to claims 2-9.  Claims 11-16 and 18-20 are also indicated as being allowable for the same reasons for allowance for claims 2-9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492